Title: Thomas Jefferson’s Account with William Ballard, [ca. 20 October 1815]
From: Jefferson, Thomas,Ballard, William
To: 


          

            
              
              ca. 20 Oct. 1815
          
          Wm Ballard in account with Th: Jefferson
          
            
              
              
              
               
               D
            
            
              1815.
              Aug.
              16.
              To cash of Th:J.
              100.
            
            
              
              Oct.
              5.
              To order  favor E. Bacon
               16.50
            
            
              
              
              
              To cash from Th: J. Randolph
               50.
            
            
              
              
              20.
              To do
              200
            
            
               
               
               
            
            
              
              
              
              Cr.
               
            
            
              1814.
              By service for this year 17814. £65
              216.67
            
            
              
              By a lock 1.50 Dby 17. turkies 8.5 D
               10.
            
            
              
              By service for this year 1815
              216.66
            
            
              
              
              
               
              443.33
            
          
         